United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0195
Issued: October 27, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 16, 2020 appellant filed a timely appeal from a September 15, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Board’s assigned Docket No. 21-0195.
In the September 15, 2020 decision, OWCP denied modification of its February 5 and
October 15, 2019 decisions which denied appellant’s May 24, 2016 traumatic injury claim (Form
CA-1) for injuries to her left knee and back.
In its prior decisions, OWCP referenced appellant’s April 20, 2016 occupational disease
claim (Form CA-2) under OWCP File No. xxxxxx723, which also alleged back and left knee
conditions. OWCP noted that the prior claim involved the back and left knee, and that the claim
had been denied based on the medical evidence. It also noted that appellant indicated that she had
initially filed an occupational disease claim because her employing establishment liaison advised
her to do so, but she later understood that she should have filed a traumatic injury claim.
Having duly considered this matter, the Board finds that the case is not in posture for a
decision. Under its procedures, OWCP has determined that cases should be administratively
combined when correct adjudication of the issues depends on frequent cross-referencing between

files.1 OWCP’s procedures further provide for doubling of a claim when a new injury case is
reported for an employee who previously filed a claim for a similar condition or the same part of
the body.2
Therefore, for a full and fair adjudication, the case will be remanded to OWCP to
administratively combine the present claim with File No. xxxxxx723. Following this and such
other such further development as deemed necessary, OWCP shall issue a de novo decision
regarding appellant’s traumatic injury claim.
IT IS HEREBY ORDERED THAT the September 15, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 27, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(September 2011).
2

Id. at Chapter 2.400.8(c)(1)-(2).

2

